 In the Matter of THEHuMPHRYESMANUFAVruxINGCOMPANYandUNITEDELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA,C.C.I.O.CaseNo. 8-R-1349.-DecidedJanuary 7, 1944Mr. D. W. Raley,of Canton, Ohio, andMr. R. C. Fenscla,of Mans-field, Ohio, for the Company.Mr. Fred Haug,of Cleveland, Ohio, andMr. Steve Thoma,of Mans-field, Ohio, for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & Machine`Workers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Humphryes Manufacturing Company, Mans-field, Ohio, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeLouis Plost, Trial Examiner.Said hearing- was held at Mansfield,Ohio, on December 17, 1943.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Humphryes Manufacturing Company is an Ohio corporationwith its principal place of business at Mansfield, Ohio, where it isengaged in the manufacture of magnesium castings.Approximately54 N. L. R. B., No. 57.396 THE HUMPHRYESMANUFACTURING COMPANY39720 percent of the raw materials used by the Company is shipped to itfrom points outside the State of Ohio.During 1943 the Companyshipped finished products valued at about $650,000, to points outsidethe State of Illinois.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Companyrefusesto recognize the Union as the exclusivecollective bargaining representative of the Company's employees untilsuch time as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees and those directly associatedwith production at the Mansfield plant of the Company, excludingclerical employees, wood and metal pattern makers and pattern mak-ers' apprentices, plant-protection employees, laboratory employees,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can, best be resolved by means of an election by secret ballot.The Union urges that the pay roll immediately preceding the dateIThe Field Examiner reported that the Union presented 271 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany'spay roll of November 27, 1943.There are approximately 514 employees in theappropriate unit. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the hearing be used to determine eligibility to vote. Inasmuch asno persuasive reason appears as to why we should depart from ourusual practice, we shall direct that those eligible to vote shall be theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the'power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The HumphryesManufacturing Company, Mansfield, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this direction, under the direction acid super-visions of the Regional Director for the Eighth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedElectrical, Radio & Machine Workers of America, affiliated with theC. I. 0., for the purposes of collective bargaining.